Citation Nr: 0830485	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-26 939	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder, claimed as depression, to include as due to 
personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1983 to August 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Jurisdiction of the veteran's claims file was 
later transferred to the Louisville, Kentucky RO.

The veteran was provided a hearing before the undersigned 
Veterans Law Judge in June 2008.  A transcript of the 
testimony offered at this hearing has been associated with 
the record. 


FINDING OF FACT

The veteran did not incur a psychiatric disorder, to include 
generalized anxiety disorder and depression in service; any 
currently diagnosed psychiatric disorder is related to the 
veteran's alcohol and drug abuse.  


CONCLUSION OF LAW

A psychiatric disorder, to include generalized anxiety 
disorder and depression, was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.301, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2005.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)

VA has obtained the veteran's service treatment records, VA 
medical records, afforded the veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Service connection may be granted for certain specified 
diseases, including a psychosis, which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

The law precludes compensation for primary alcohol and drug 
abuse disabilities.  See 38 U.S.C.A. § 105 ; 38 C.F.R. § 
3.1(n), 3.301; VAOPGPREC 2-97 (Jan. 16, 1997) [no 
compensation shall be paid if a disability is the result of 
the veteran's own willful misconduct, including the abuse of 
alcohol or drugs].  Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351 prohibits, effective for claims filed 
after October 31, 1990, the payment of compensation for a 
disability that is the result of a veteran's own alcohol or 
drug abuse.  See also Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001). 

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran claims that he incurred a psychiatric disorder, 
to include generalized anxiety disorder and depression in 
service as the result of an assault.  The veteran's service 
treatment records confirm that the veteran was assaulted in 
January 1989.  The records associated with this assault show 
that the veteran was treated for wounds incurred, but do not 
address his psychiatric state.  

There are a few notations of depressed mood in the veteran's 
service treatment records.  An October 1988 record of family 
advocacy screening shows an impression of depressed mood and 
poor impulse control related to marital problems.  A January 
1989 treatment note also shows an impression of depression 
precipitated by personal stressors, particularly marital, 
financial and legal problems.  Full psychiatric examination 
at this time resulted in an impression of severe alcohol 
abuse and marital problems.  The veteran's separation 
examination, dated in July 1989, shows a normal psychiatric 
state.  On his report of medical history, the veteran denied 
nervousness, depression and excessive worry.  

In January 2006, the veteran was admitted to the VA medical 
center with a known history of cocaine dependence, as 
documented in his VA medical records.  He was treated and 
released after 5 days.  His discharge diagnosis was of 
cocaine dependence, moderate, rule out substance-induced mood 
disorder, depressed type, and relationship problems by 
history.  

In January 2007, the veteran was afforded a VA examination to 
address his claim.  In opening, the examiner remarked that 
the entire claims file had been reviewed.  Examination 
resulted in a diagnosis of cocaine dependence, 
moderate/severe; substance-induced mood disorder with mixed 
features of depression and irritability, moderate/severe; and 
alcohol abuse.  The examiner opined that the veteran had an 
ongoing substance abuse problem that has existed in 
aggravated form during and since service.  He found that it 
had resulted in some depression and assaultive behavior.  

At his June 2008 hearing, the veteran related that he 
believed that he had a psychiatric disorder attributable to 
service.  As mentioned above, he stated that he believed that 
it was related to his in-service assault.  The veteran also 
testified that he had been told by a doctor that he had 
depression, but was never told that it was attributable to 
service.

The only competent medical evidence of record is the VA 
examiner's opinion which relates the veteran's current 
psychiatric problems to substance abuse.  As a lay person, 
the veteran is not competent to offer opinions on medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).  His service treatment records show severe 
alcohol abuse.  His VA medical records are similarly replete 
with notations regarding substance abuse.  The reports of VA 
hospitalizations relate his psychiatric problems solely to 
his continued substance abuse, not his period of active 
service, including the January 1989 assault.  As outlined 
above, compensation shall not be paid if the claimed 
disability was the result of the person's abuse of alcohol.  

Based on a preponderance of the evidence, the Board concludes 
that the veteran's current psychiatric disability was not 
incurred during service.  As the preponderance of the 
evidence is against the claim, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 55 (1990).


ORDER

Entitlement to service connection for generalized anxiety 
disorder, claimed as depression, to include as due to 
personal assault is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


